AFFIRM; Opinion Filed April 4, 2013.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-11-01363-CV

                            STEVEN CREAR, SR., Appellant
                                                V.
                         FORD MOTOR COMPANY, Appellee

                        On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-09-13456-I

                               MEMORANDUM OPINION
                           Before Justices Moseley, Francis, and Lang
                                  Opinion by Justice Moseley
       Steven Crear, Sr. appeals the trial court’s final judgment granting Ford Motor Credit

Company’s (Ford Credit) combined traditional motion for summary judgment (on its own

claims) and no-evidence motion for summary judgment (on Crear’s counterclaims). In a single

issue, Crear argues the trial court abused its discretion by ruling on the summary judgment

motions six days after their submission without conducting a hearing or providing Crear

sufficient time to oppose the motions. The background and facts of the case are well known to

the parties; thus, we do not recite them here. Because all dispositive issues are settled in law, we

issue this memorandum opinion. TEX. R. APP. P. 47.2(a), 47.4. We affirm the trial court’s

judgment.
       The trial court conducted a status hearing on July 26, 2011, and instructed the parties to

file any motions, responses, and replies by August 10, 2011. The trial court informed the parties

that it would rule on the motions during the week of August 15, 2011. Neither party objected to

the court’s timetable. On August 10, 2011, Ford Credit filed its combined traditional and no-

evidence motion for summary judgment, and Crear filed his motion for summary judgment. On

August 16, 2011, the trial court granted Ford Credit’s summary judgment motions and denied

Crear’s summary judgment motion.

       “To preserve a complaint for appellate review, a party generally must present it to the

trial court by timely request, motion, or objection, stating the specific grounds, and obtain a

ruling.” Tate v. Andrews, 372 S.W.3d 751, 754 (Tex. App.—Dallas 2012, no pet.); TEX. R. APP.

P. 33.1(a). The record does not show that Crear presented a timely objection to the trial court

concerning the lack of a hearing on Ford Credit’s motions for summary judgment or the

timetable provided for filing a response to Ford Credit’s motions. See Tate, 372 S.W.3d at 754;

TEX. R. APP. P. 33.1(a).

        Because Crear failed to preserve his complaint for appellate review, we affirm the trial

court’s judgment.




                                                  /JimMoseley/
                                                  JIM MOSELEY
111363F.P05                                       JUSTICE




2
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

STEVEN CREAR SR., Appellant                        On Appeal from the 162nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-11-01363-CV         V.                      Trial Court Cause No. DC-09-13456-I.
                                                   Opinion delivered by Justice Moseley.
FORD MOTOR CREDIT COMPANY,                         Justices Francis and Lang participating.
Appellee

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.
        It is ORDERED that appellee FORD MOTOR CREDIT COMPANY recover its costs of
this appeal from appellant STEVEN CREAR SR.


Judgment entered this 4th day of April, 2013.




                                                  /JimMoseley/
                                                  JIM MOSELEY
                                                  JUSTICE




3